DETAILED ACTION
This Office action is in response to the original application filed on 08/10/2021.  Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Regarding claims 1, 11, and 16, Examiner suggests Applicant to amend such that the UI process flow “relating to the on-boarding process of users to the messaging platform” as recited in the allowed parent application.  Otherwise, under broadest reasonable interpretation, the currently claimed UI process flow may be related to features such as additional security processes commonly employed in numerous fields that are unrelated to the current invention, e.g., financial transactions with challenge-response tests.

Specification
The disclosure is objected to because of the following informalities:
“when a task is view on the profile 158, the fatiguing criteria 122 may specific” should be -- when a task is viewed on the profile 158, the fatiguing criteria 122 may specify -- ([0050] lines 4-5).
Appropriate corrections are required.

Claim Objections
Claims 1 and 16 are objected to because of the following informalities:  
Regarding claims 1 and 16, “a threshold level” should be -- the threshold level -- (line 13, line 15, respectively).
Appropriate corrections are required.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,095,581 (US 11095581 B2, hereinafter “Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application are broader in every aspect than the corresponding claims of Patent (US 11095581 B2) and are therefore anticipated by claims 1-21 of Patent (US 11095581 B2).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Regarding claim 1 (and similarly claims 11 and 16), the claim recites “spamming risk level” which renders the claim indefinite.  Without further context and/or clarification regarding the spamming risk level, the phrase may relate to, among various possible interpretations, likeliness of the user account performing spamming actions, probable status of the user account such as junk or dummy account, or degree of vulnerability associated with the user account for being prone to spam attacks, making the metes and bounds of the claim unclear.  Examiner suggests Applicant to consider further context and/or clarification regarding what exactly the spamming risk level specifies.

Regarding claims 2-10, 12-15, and 17-20, which claim dependency from claims 1, 11, and 16, they are rejected for the same reasons as set forth in the rejection of claims 1, 11, and 16 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: Kim (US 2010/0235430 A1: Methods and Systems to Provide Services to a Mobile Device), Song et al. (US 10223653 B1: Onboarding Dashboard and Methods and System Thereof), and Shalita et al. (US 2018/0077251 A1: Social Signature).
In the case of amendments, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and support, for ascertaining the metes and bounds of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIL H. LEE whose telephone number is 571-272-3408.  The examiner can normally be reached on Mon-Fri: 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J. Gillis can be reached on 571-272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIL H. LEE/
Primary Patent Examiner, Art Unit 2446